Citation Nr: 1420343	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  05-23 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2012, the Board reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disorder. The reopened claim of service connection was then remanded for additional development of the record. 

In a February 2013 decision, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in July 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.    

In a July 2013 Order, the Court vacated the Board's February 2013 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In the now-vacated February 2013 decision, the Board found that clear and unmistakable evidence demonstrated that the Veteran had an acquired psychiatric disorder prior to service and that this disability was not permanently aggravated by his active duty service. 

In the July 2013 Joint Motion, the parties agreed that the Board erred in its analysis of whether there was clear and unmistakable evidence that the Veteran's preexisting psychiatric disability was not aggravated by service.  As a result, the parties agreed that the February 2013 decision should be vacated in order for the Board to "apply the proper legal standard to [the Veteran's] claim for service connection for an acquired psychiatric disorder."  

The Joint Motion did not identify any error with the Board's finding that clear and unmistakable evidence demonstrated that the Veteran's psychiatric disability had preexisted his active duty service. 

Following the Joint Motion, the Veteran submitted a private psychiatric opinion directly to the Board.  While the examination report notes that the psychologist reviewed the Veteran's claims file, conducted a clinical examination, and interviewed several people, the examiner's opinion was based heavily on an interview with the Veteran's sister. 

During the interview with the Veteran's sister, the Veteran was described as a "pretty smart guy" prior to joining the Navy.  It was noted that he was "just a normal kid" who never got into trouble and had a "happy-go-lucky" personality.  In contrast, the examination report also noted that as a teenager, the Veteran drank heavily and used drugs.  He failed out of high school at age 17.  While he did get his GED and tried to attend community college, he failed out.  He later enrolled in a four year college but failed out of this institution as well.  The Veteran then moved across the country and lived on the street.  He later returned to New York and briefly held a job in 1975 but lost it.  He joined the Navy later that year.  

Upon review, the recently received private psychiatric opinion does not address the discrepancy between the history provided by the Veteran's sister and the unfavorable history described above.  In fact, the psychologist did not reference the Veteran's prior social history at all when he formed his opinion. 

Based on the above, the Board finds that a new medical opinion must be obtained.  In addition, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. The RO then should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether the Veteran's pre-existing psychiatric disorder underwent a permanent increase in severity during active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



